UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-6964 (Exact name of registrant as specified in its charter) Delaware 95-1935264 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6301 Owensmouth Avenue Woodland Hills, California 91367 (Address of principal executive offices) (Zip Code) (818) 704-3700 www.21st.com (Registrant’s telephone number, including area code) (Registrant’s web site) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso Nox The number of shares outstanding of the issuer’s common stock as of July 18, 2007 was 88,126,045. TABLE OF CONTENTS Description Page Number PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 32 PART II – OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 6. Exhibits 34 SIGNATURES 35 EXHIBIT INDEX 36 31.1 Certification of principal executive officer pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934 31.2 Certification of principal financial officer pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934 32.1 Certification Pursuant to 18 U.S.C. Section 1350 1 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 21ST CENTURY INSURANCE GROUP CONDENSED CONSOLIDATED BALANCE SHEETS Unaudited June 30, December 31, AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA 2007 2006 Assets Investments available-for-sale Fixed maturity securities, at fair value (amortized cost: $1,427,975 and $1,453,468) $ 1,398,237 $ 1,435,016 Other long-term investments, equity method 18,440 14,705 Total investments 1,416,677 1,449,721 Cash and cash equivalents 89,578 51,999 Accrued investment income 16,965 17,215 Premiums receivable 112,993 110,115 Reinsurance receivables and recoverables 6,411 6,338 Prepaid reinsurance premiums 2,051 2,095 Deferred income taxes 45,970 48,437 Deferred policy acquisition costs 63,621 63,581 Leased property under capital leases, net of deferred gain of $871 and $1,092 and net of accumulated amortization of $43,801 and $42,149 17,048 19,281 Property and equipment, at cost less accumulated depreciation of $111,819 and $104,279 153,608 154,966 Other assets 33,070 27,949 Total assets $ 1,957,992 $ 1,951,697 Liabilities and stockholders’ equity Unpaid losses and loss adjustment expenses $ 451,254 $ 482,269 Unearned premiums 328,793 321,927 Debt 109,197 115,895 Claims checks payable 41,155 42,931 Reinsurance payable 636 680 Other liabilities 94,575 89,446 Total liabilities 1,025,610 1,053,148 Commitments and contingencies Stockholders’ equity: Common stock, par value $0.001 per share; 110,000,000 shares authorized; shares issued 88,102,464 and 86,489,082 88 86 Additional paid-in capital 472,404 441,969 Treasury stock; at cost shares: 33,841 and 17,328 (530 ) (259 ) Retained earnings 495,168 484,539 Accumulated other comprehensive loss (34,748 ) (27,786 ) Total stockholders’ equity 932,382 898,549 Total liabilities and stockholders’ equity $ 1,957,992 $ 1,951,697 See accompanying Notes to Condensed Consolidated Financial Statements. 2 Table of Contents 21ST CENTURY INSURANCE GROUP CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Ended June 30, Six Months Ended June 30, AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA 2007 2006 2007 2006 Revenues Net premiums earned $ 334,424 $ 325,512 $ 663,706 $ 651,336 Net investment income 17,582 17,174 34,507 34,929 Other income — 10 — 10 Net realized investment gains (losses) 64 30 351 (1,037 ) Total revenues 352,070 342,726 698,564 685,238 Losses and expenses Net losses and loss adjustment expenses 235,221 223,094 468,678 459,590 Policy acquisition costs 70,466 64,887 139,118 124,219 Other underwriting expenses 9,795 9,504 21,520 22,104 Other expense 2,436 923 6,613 923 Interest and fees expense 1,677 1,854 3,403 3,752 Total losses and expenses 319,595 300,262 639,332 610,588 Income before provision for income taxes 32,475 42,464 59,232 74,650 Provision for income taxes 9,637 14,143 18,048 25,011 Net income $ 22,838 $ 28,321 $ 41,184 $ 49,639 Earnings per share: Basic $ 0.26 $ 0.33 $ 0.47 $ 0.58 Diluted $ 0.25 $ 0.33 $ 0.46 $ 0.57 Cash dividends declared per share $ 0.16 $ 0.08 $ 0.32 $ 0.16 Weighted-average shares outstanding: Basic 87,782,310 85,968,155 87,447,464 85,918,791 Additional common shares assumed issued under treasury stock method 1,888,961 263,948 1,475,742 455,054 Diluted 89,671,271 86,232,103 88,923,206 86,373,845 See accompanying Notes to Condensed Consolidated Financial Statements. 3 Table of Contents 21ST CENTURY INSURANCE GROUP CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY Unaudited Common Stock $0.001 par value Accumulated AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA Issued Shares Amount Additional Paid-in Capital Treasury Stock Retained Earnings Other Comprehensive Loss Total Balance – January 1, 2007 86,489,082 $ 86 $ 441,969 $ (259 ) $ 484,539 $ (27,786 ) $ 898,549 Cumulative effect of adopting FIN 48 (2,422 ) (2,422 ) Adjusted balance – January 1, 2007 86,489,082 $ 86 $ 441,969 $ (259 ) $ 482,117 $ (27,786 ) $ 896,127 Comprehensive income (loss) 41,184 (1) (6,962 )(2) 34,222 Cash dividends declared on common stock (28,133 ) (28,133 ) Exercise of stock options 1,494,232 2 24,063 24,065 Issuance of restricted stock 119,150 — Forfeiture of 16,513shares of restricted stock 271 (271 ) — Stock-based compensation cost 3,625 3,625 Excess tax benefit of stock-based compensation 2,476 2,476 Balance – June 30, 2007 88,102,464 $ 88 $ 472,404 $ (530 ) $ 495,168 $ (34,748 ) $ 932,382 (1) Net income for the six months ended June 30, 2007. Six Months Ended (2) Net change in accumulated other comprehensive loss follows: June 30, 2007 Unrealized holding losses arising during the period, net of tax benefit of $3,957 $ (7,350 ) Reclassification adjustment for investment losses included in net income, net of tax expense of $8 14 Amortization of prior service cost and net actuarial loss on defined benefit plans, net of deferred tax expense of $201 374 Total net other comprehensive loss $ (6,962 ) See accompanying Notes to Condensed Consolidated Financial Statements. 4 Table of Contents 21ST CENTURY INSURANCE GROUP CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA Six Months Ended June 30, 2007 2006 Operating activities Net income $ 41,184 $ 49,639 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 12,742 13,304 Net amortization of investment premiums and discounts 5,269 4,496 Stock-based compensation cost 3,625 6,478 Provision for deferred income taxes 4,816 9,431 Provision for premiums receivable losses 1,086 1,151 Net realized investment (gains) losses (351 ) 1,037 Equity loss of other long-term investment 187 — Changes in assets and liabilities Premiums receivable (3,964 ) 862 Deferred policy acquisition costs (40 ) (8,309 ) Reinsurance receivables and recoverables (73 ) (3 ) Federal income taxes 2,285 2,786 Other assets (3,216 ) (1,866 ) Unpaid losses and loss adjustment expenses (31,015 ) (28,743 ) Unearned premiums 6,866 1,490 Claims checks payable (1,776 ) (4,318 ) Other liabilities 2,216 16,983 Net cash provided by operating activities 39,841 64,418 Investing activities Purchases of: Fixed maturity securities available-for-sale (22,848 ) (180,179 ) Equity securities available-for-sale — (35,627 ) Other long-term investments, equity method (4,045 ) — Property and equipment (8,570 ) (13,346 ) Maturities and calls of fixed maturity securities available-for-sale 27,908 12,618 Sales of: Fixed maturity securities available-for-sale 15,142 55,346 Equity securities available-for-sale — 84,836 Other long-term investments, equity method 123 — Net cash provided by (used in) investing activities 7,710 (76,352 ) Financing activities Repayment of debt (7,359 ) (6,740 ) Dividends paid (per share: $0.32 and $0.16) (28,133 ) (13,763 ) Proceeds from the exercise of stock options 24,065 3,844 Excess tax benefit from stock-based compensation 1,455 113 Net cash used in financing activities (9,972 ) (16,546 ) Net increase (decrease) in cash and cash equivalents 37,579 (28,480 ) Cash and cash equivalents, beginning of period 51,999 68,668 Cash and cash equivalents, end of period $ 89,578 $ 40,188 Supplemental information: Income taxes paid $ 11,555 $ 12,863 Interest paid 3,321 3,682 See accompanying Notes to Condensed Consolidated Financial Statements. 5 Table of Contents 21ST CENTURY INSURANCE GROUP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Unaudited TABULAR DOLLAR AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA June 30, 2007 NOTE 1.FINANCIAL STATEMENT PRESENTATION General 21st Century Insurance Group and subsidiaries (the “Company” or “21st Century”) prepared the accompanying unaudited condensed consolidated financial statements in accordance with the rules and regulations of the Securities and Exchange Commission for interim reporting. As permitted under those rules and regulations, certain notes or other information that are normally required by accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted if they substantially duplicate the disclosures contained in the annual audited consolidated financial statements. The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. These unaudited condensed consolidated financial statements include all adjustments (including normal, recurring accruals) that are considered necessary for the fair presentation of our financial position and results of operations in accordance with GAAP.Intercompany accounts and transactions have been eliminated in consolidation. Operating results for the six-month period ended June 30, 2007 are not necessarily indicative of results that may be expected for the remaining interim period or the year as a whole. Other Expense In the first quarter of 2007, the Company reduced its workforce by approximately three percent in connection with efforts to streamline operations.The Company incurred $3.4 million in severance and other benefits costs during the first quarter of 2007 and recognized an additional $0.2 million during the second quarter for differences between the original estimate and subsequent payments.The undistributed severance and other benefits payments for this workforce reduction were $0.4 million at March 31 and June 30, 2007, due to payments of $0.2 million in the second quarter that were offset by the second quarter increase discussed above. The remaining payments are expected to be distributed by the end of 2007. The Company also incurred $2.3 million and $3.0 million for the three and six months ended June 30, 2007, respectively, for costs associated with the Special Committee of the Board of Directors and its advisors’ evaluation and negotiation of the merger proposal by the majority shareholder, as discussed in Note 2 of the Notes to Condensed Consolidated Financial Statements. Earnings Per Share (“EPS”) The numerator for the calculation of both basic and diluted EPS is equal to net income reported for that period. The difference between basic and diluted EPS denominators is due to dilutive common stock equivalents (stock options and restricted stock). Basic EPS excludes dilution and reflects net income divided by the weighted-average shares of common stock outstanding during the periods presented.Diluted EPS is based upon the weighted-average shares of common stock and dilutive common stock equivalents outstanding during the periods presented. Common stock equivalents arising from dilutive stock options and restricted common stock were computed using the treasury stock method. The following shares attributable to outstanding stock options and restricted shares were excluded from the calculation of diluted earnings per share because their inclusion would have been anti-dilutive (i.e., their inclusion under the treasury stock method would have increased EPS): Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Common stock equivalents excluded from calculation of diluted EPS 845,008 6,157,293 2,141,139 5,359,356 Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (“FASB”) issued Financial Accounting Standard No. (“FAS”) 159, The Fair Value Option for Financial Assets and Financial Liabilities – including an amendment of FASB Statement No. 115, (“FAS 159”), which permits an entity to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. The objective is to provide entities with an opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. Entities that choose to measure eligible items at fair value will report unrealized gains and losses in earnings at each subsequent reporting date. The fair value option may be elected at specified election dates on an instrument-by-instrument basis, with few exceptions. The Statement also establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities. FAS 159 is effective at the beginning of the first fiscal year beginning after November 15, 2007. The Company is currently evaluating the impact of adopting FAS 159. 6 Table of Contents 21ST CENTURY INSURANCE GROUP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Unaudited TABULAR DOLLAR AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA June 30, 2007 In September 2006, the FASB issued FAS 157, Fair Value Measurements (“FAS 157”). FAS 157 clarifies the principle that fair value should be based on the assumptions market participants would use when pricing an asset or liability and establishes a fair value hierarchy that prioritizes the information used to develop those assumptions. Under the standard, fair value measurements would be separately disclosed by level within the fair value hierarchy. FAS 157 is effective for financial statements issued for fiscal years beginning after November15, 2007 and interim periods within those fiscal years, with early adoption permitted. The Company has not yet determined the effect, if any, that the implementation of FAS 157 will have on its results of operations or financial condition. In June 2006, the FASB issued Financial Interpretation No. 48, Accounting for Uncertainty in Income Taxes – an Interpretation of FAS No. 109(“FIN 48”). This interpretation clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FAS 109, Accounting for Income Taxes. FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.The effect of this adoption on January 1, 2007, resulted in a $2.4million decrease to opening retained earnings. Adoption of FIN 48 had no impact on net income in the six months ended June 30, 2007. As permitted by FIN 48, the Company also adopted a policy of including interest and penalties related to income taxes with the provision for income taxes in the consolidated statements of operations.As required by FIN 48, this change was done prospectively.Previously, penalties and interest were classified as Other Income or Other Expense.The Company had no accrued penalties and no material interest receivable or interest payable at the date of adoption or at June 30, 2007. At January 1, 2007, the Company had unrecognized tax benefits for all jurisdictions of approximately $9.1 million, which would favorably impact the effective tax rate if recognized.For the three and six months ended June 30, 2007, the total amount of unrecognized tax benefits declined by approximately $1.8 million and $3.5 million, respectively, representing the proportionate amount deemed utilized for tax purposes in the first quarter and second quarter of the year, respectively, and the Company established an estimated liability for uncertain tax position of the same amount.Absent changes in profitability or other facts and circumstances, the Company currently anticipates that the unrecognized tax benefits will decline to zero by the end of 2007 as the benefits are used for tax purposes, in which case the estimated liability for uncertain tax position would total approximately $9.1 million. Tax years 2003 to 2006 and 2002 to 2006 are subject to examination by Federal and California jurisdictions, respectively. Statement of Position 05-1, Accounting by Insurance Enterprises for Deferred Acquisition Costs in Connection with Modifications or Exchanges of Insurance Contracts (“SOP 05-1”) was adopted January 1, 2007. SOP 05-1provides guidance on accounting for deferred policy acquisition costs on internal replacements of insurance and investment contracts other than those specifically described in FAS No. 97, Accounting and Reporting by Insurance Enterprises for Certain Long-Duration Contracts and for Realized Gains and Losses from the Sale of Investments. The SOP defines an internal replacement as a modification in product benefits, features, rights, or coverage that occurs by the exchange of a contract for a new contract, or by amendment, endorsement, or rider to a contract, or by the election of a feature or coverage within a contract. The Company’s prospective application of SOP 05-1 since January 1, 2007 resulted in a $3.8 million reduction in deferred policy acquisition costs as of June 30, 2007, and a corresponding increase in policy acquisition costs during the six months ended June 30, 2007. Reclassifications Certain prior year amounts have been reclassified to conform to the current year presentation. 7 Table of Contents 21ST CENTURY INSURANCE GROUP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Unaudited TABULAR DOLLAR AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA June 30, 2007 NOTE 2.AGREEMENT AND PLAN OF MERGER OnMay 15, 2007,21st Century Insurance Group and American International Group, Inc. (”AIG”) entered into a merger agreement(the “Merger Agreement”) providing for the acquisition by AIG of all of the outstanding shares of common stock of 21st Century not currently owned by AIG for $22.00 per share in cash.The Company’s Board of Directors unanimously approved the Merger Agreement following the recommendation and approval of a Special Committee comprised of directors of 21st Century who are independent of AIG. AIG currently owns approximately 60.8% of the outstanding shares of 21st Century. The transaction represents a 32.6% premium over 21st Century’s closing price on January 24, 2007, the day of AIG’s unsolicited merger proposal, and an 11.4% premium over AIG's original proposal price of $19.75 per share. Upon completion of the transaction, 21st Century will become a wholly owned subsidiary of AIG. The Merger is expected to be completed in the third quarter of calendar year 2007, subject to customary conditions and approvals. The exact timing is dependent on the review and clearance of necessary filings with the Securities and Exchange Commission. The transaction is subject to the affirmative vote of the holders of a majority of the outstanding shares of 21st Century. However, AIG has agreed to vote all of its 21st Century shares in favor of the Merger, thereby assuring that approval will be obtained at the 21st Century stockholders’ meeting relating to the Merger. Provisions in certain agreements, including the supplemental executive retirement plan and stock-based compensation plans,will beaccelerated as a result of provisions in the Merger Agreement, resulting in the accelerated recognition of expense on the date of the Merger that could materially impact the Company’s future results of operations.The Company’s stock option and retirement valuation assumptions have not been altered forprovisions in the Merger Agreement. The following items will occur upon the Merger: · Expected payment of equity awards of approximately $47.2 million, which will reduce stockholders’ equity on the date of payment; · Accelerated recognition of stock-based compensation of $2.7 million, which will increase other expense and additional paid-in capital; · Payment of retention bonuses to certain employees of $2.1 million, including $0.9 million of retention bonus that will be accelerated by the Merger Agreement and borne by AIG; and · Payment of supplemental employee retirement plan benefits of $14.5 million, including $2.2 million that will be accelerated by the Merger Agreement and borne by AIG. NOTE 3.COMMITMENTS AND CONTINGENCIES Legal Proceedings In the normal course of business, the Company is named as a defendant in lawsuits related to its insurance operations and business practices. Many suits seek unspecified extra-contractual and punitive damages as well as contractual damages under the Company’s insurance policies in excess of the Company’s estimates of its obligations under such policies. The Company cannot estimate the amount or range of loss that could result from an unfavorable outcome on these suits and it denies liability for any such alleged damages. The Company has not established reserves for potential extra-contractual or punitive damages, or for contractual damages in excess of estimates the Company believes are correct and reasonable under its insurance policies. Nevertheless, extra-contractual and punitive damages, if assessed against the Company, could be material in an individual case or in the aggregate. The Company may choose to settle litigated cases for amounts in excess of its own estimate of contractual damages to avoid the expense and risk of litigation. Other than the possibility of the contingencies discussed below, the Company does not believe the ultimate outcome of these matters will be material to its results of operations, financial condition or cash flows. In addition, the Company denies liability and has not established a reserve for the matters discussed below. A range of potential losses in the event of a negative outcome is discussed where known. 8 Table of Contents 21ST CENTURY INSURANCE GROUP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Unaudited TABULAR DOLLAR AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA June 30, 2007 Poss v. 21st Century Insurance Companywas filed on June 13, 2003, in Los Angeles Superior Court and Axen v. 21st Century Insurance Company was filed on April 14, 2004, in Alameda County Superior Court. Both complaints seek injunctive and unspecified restitutionary relief against the Company under Business and Professions Code (“B&P”) Sec. 17200 for alleged unfair business practices in violation of California Insurance Code Sec. 1861.02(c) relating to Company rating practices. The court in the Poss case granted the Company’s motion to dismiss the complaint, based on California’s Proposition 64, but allowed the addition of a second plaintiff, Leacy. Discovery has been stayed in both cases and, because these matters are in the pleading stages, and no discovery has taken place, no estimate of the range of potential losses in the event of a negative outcome can be made at this time. In January of 2007, a settlement for an immaterial amount was reached with the Axen plaintiff, which the Company has now finalized. Cecelia Encarnacion, individually and as the Guardian Ad Litem for Nubia Cecelia Gonzalez, a Minor, Hilda Cecelia Gonzalez, a Minor, and Ramon Aguilera v. 20th Century Insurance was filed on July 3, 1997, in Los Angeles Superior Court. Plaintiffs allege bad faith, emotional distress, and estoppel involving the Company’s handling of a 1994 homeowner’s claim. On March 1, 1994, Ramon Aguilera, a homeowner policyholder, shot and killed Mr. Gonzalez (the minor children’s father) and was later sued by Ms. Encarnacion for wrongful death. On August 30, 1996, judgment was entered against Ramon Aguilera for $5.6 million. The Company paid for Aguilera’s defense costs through the civil trial; however, the homeowner’s policy did not provide indemnity coverage for the incident, and the Company refused to pay the judgment. After the trial, Aguilera assigned a portion of his action against the Company to Encarnacion and the minor children. Aguilera and the Encarnacion family then sued the Company alleging that the Company had promised to pay its bodily injury policy limit if Aguilera pled guilty to involuntary manslaughter. In August 2003, the trial court held a bench trial on the limited issues of promissory and equitable estoppel, and policy forfeiture. On September 26, 2003, the trial court issued a ruling that the Company could not invoke any policy exclusions as a defense to coverage. On May 14, 2004, the court granted the Encarnacion plaintiffs’ motion for summary adjudication, ordering that the Company must pay the full amount of the underlying judgment of $5.6 million, plus interest, for a total of $10.5 million. The Company disagrees with this ruling, as it appears inconsistent with the court’s simultaneous ruling denying the Company’s motion for summary judgment on grounds that there are triable issues of material fact as to whether plaintiffs are precluded from recovering damages as a consequence of Aguilera’s inequitable conduct. The Company also believes that the court’s decision was not supported by the evidence in the case, demonstrating that no promise to settle was ever made.The Company has appealed the judgment as to the Encarnacions. The trial as to Aguilera concluded on December 9, 2005, on his claims for bad faith, emotional distress, punitive damages and attorney fees. A jury found he sustained no damages as to these claims. The Company’s exposure in this case includes the aforementioned $10.5 million judgment plus post-judgment interest, which currently totals $2.9 million. This matter is now subject to three separate appeals by the parties. The Company’s Motion to Consolidate the three appeals was recently denied by the Court of Appeal. Thomas Theis, on his own behalf and on behalf of all others similarly situated v. 21st Century Insurance Company was filed on June 17, 2002, in Los Angeles Superior Court. Plaintiff seeks California class action certification, injunctive relief, and unspecified actual and punitive damages. The complaint contends that after insureds receive medical treatment, the Company used a medical-review program to adjust expenses to reasonable and necessary amounts for a given geographic area and the adjusted amount is “predetermined” and “biased.” This case is consolidated with similar actions against other insurers for discovery and pre-trial motions. On January 11, 2007, Plaintiff’s motion to certify a “med-pay” class was granted.The Company filed a writ of mandate with the Court of Appeal, challenging the trial court’s certification, which was subsequently denied. The matter is now in the discovery phase. Silvia Quintana, on her own behalf and on behalf of all others similarly situated v. 21st Century Insurance Company was filed on November 16, 2005. This purported class action, filed in San Diego, names the Company in four causes of action: 1) violation of B&P Section 17200, 2) conversion, 3) unjust enrichment and, 4) declaratory relief.Silvia Quintana alleges that the Company’s demand for reimbursement of the medical payments it made to her pursuant to her insurance contract violates the “make-whole rule.” The Company anticipates that if the matter survives the initial pleading stage, it will be consolidated, for discovery and pre-trial motions, with actions alleging similar facts against other insurers.This matter is in the pleading stage and no reasonable estimate of potential losses in the event of a negative outcome can be made at this time.In July 2006, the trial court denied the Company’s demurrer and motion to strike and the Company has filed a writ to the Court of Appeal for review of this decision. The court, in a published opinion entitled Delanzo v. Allstate, held that in California, the make-whole rule does not require insurance companies to deduct an insured’s attorney fees and costs before recovering medical payments made to an insured.The trial court in the Qunitana case was ordered to enter judgment consistent with the Delanzo decision. 9 Table of Contents 21ST CENTURY INSURANCE GROUP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Unaudited TABULAR DOLLAR AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA June 30, 2007 Ronald A. Katz Technology Licensing, L.P. v. American International Group, Inc. et alwas filed on September 1, 2006, in the United States District Court for the District of Delaware. The defendants include American International Group, Inc., its subsidiaries and affiliates, including 21st Century Insurance Group, 21st Century Insurance Company, and 21st Century Casualty Company. The complaint alleges infringement of various patents relating to automated call processing applications. The matter is in the initial pleading stage and no reasonable estimate of potential losses in the event of a negative outcome can be made at this time. Edward Bronstein v. 21st Century Insurance Group, et al and companion cases, Francis A. Sliwinski v. 21st Century Insurance Group, et al and
